UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES DAVIS, III,

                                 Plaintiff,

                     -against-                                    19-CV-10588 (CM)

                                                                        ORDER
 THE DEPARTMENT OF CORRECTIONS;
 WESTCHESTER COUNTY JAIL,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated December 13, 2019, the Court granted Plaintiff 60 days’ leave to file an

amended complaint. On January 24, 2020, the Court granted Plaintiff’s request for an extension

of time, providing him an additional 30 days to file his amended complaint.

       The Court is now in receipt of a second request for an extension of time to file the

amended complaint. Plaintiff states that he needs additional time because he is “having trouble

getting information from the defendants.” (ECF No. 8.)

       The Court is inclined to deny this request. As the Court already explained to Plaintiff in

the January 24, 2020 order, Plaintiff does not require any information from Defendants to file his

amended complaint. Rather, he must submit an amended complaint stating what happened to

him. But in light of Plaintiff’s pro se status, the Court will grant him one more extension of time.

No more extensions will be granted. If Plaintiff fails to file an amended complaint without thirty

days of the date of this order, the Court will dismiss the complaint for failure to state a claim.

                                              CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.
       The Court grants Plaintiff an additional 30 days from the date of this order to file an

amended complaint.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   February 27, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
